DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites, in the fourth element, “the pressurization rate Fi.”  This limitation is unclear in scope because the “F” variable appears to be used for switching values and not for pressurization rates.
	Claim 24 recites, in the third element, “the pressurization rate Fi.”  This limitation is unclear in scope because the “F” variable appears to be used for switching values and not for pressurization rates.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9, 10, 12-15, 19, 24-31, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walls (US 20120211103 A1), Lamego (US 20130041591 A1), and Priori et al. (US 20150066430 A1)[hereinafter “Priori”].
Regarding Claims 1, 9, 10, 24, and 25, Walls discloses a method for detecting a switching value of a pressure switch with a detection device, wherein, the detection device comprises a pressure generator that communicates with the pressure switch via a pressure pipeline, a pressure control element, a pressure sensor, and a controller with a data processing unit, wherein, the pressure sensor is installed on the pressure pipeline and electrically connected to the controller, the pressure control element is electrically connected to the pressure generator, configured to control the pressure generator, and electrically connected to the controller, the data processing unit of the controller is electrically connected to the pressure sensor and the pressure switch to acquire, analyze and process data, generate a corresponding control command, and See Abstract and Figs. 1 and 2.];
the method for detecting the switching value of the pressure switch comprising the following steps:
an initial value acquisition step: acquiring, via the pressure sensor, a pressure value of the pressure switch as an initial upper switching value R0 and a corresponding pressurization rate as an initial pressurization rate V10 at the time of state switching of the pressure switch in a pressurization process of the pressure switch, or acquiring, via the pressure sensor, a pressure value of the pressure switch as an initial lower switching value F0 and a corresponding depressurization rate as an initial depressurization rate V20 at the time of state switching of the pressure switch in a depressurization process of the pressure switch, by the data processing unit of the controller [See Paragraphs [0033], [0044], and Fig. 3.]; and
a detected value acquisition step: transmitting, via the pressure control element, a command for adjusting (increasing or decreasing) the pressure in the pressure pipeline to the pressure generator, acquiring, via the pressure sensor, a pressure value of the pressure switch as a detected upper switching value R1 and a corresponding pressurization rate V1i at the time of state switching of the pressure switch in the pressurization process of the pressure switch, or acquiring, via the pressure sensor, a pressure value as a detected lower switching value F1 and a corresponding See Paragraphs [0033], [0044], and Fig. 3.].
Walls fails to disclose, in a judgment step: comparing a difference between a maximum value and a minimum value between/among the detected upper switching values (including the initial upper switching value) or the detected lower switching values (including the initial lower switching value) that were acquired in the last two or more times with a specified value d, by the data processing unit, and returning to the detected value acquisition step if the difference is greater than or equal to the specified value d; or taking the detected upper switching value or detected lower switching value that was acquired in the last time as the upper switching value or lower switching value of the pressure switch and outputting that value, by the data processing unit, if the difference is smaller than the specified value d.  However, Lamego teaches a manner of gathering reliable measurements in which outlier measurements are taken to be inaccurate [See Figs. 3 and 4 and Paragraphs [0061]-[0065]].  Priori teaches the use of an event threshold that allows for the detection of data outliers [See Figs. 6 and 7 and Paragraphs [0076]-[0082]].  It would have been obvious to determine whether data measurements exceed a specified distance in order to determine whether or not they are accurate and can be trusted/used and to gather further data in the event that they are not in order to ensure that the system is functioning properly.

Regarding Claim 2, Walls discloses that the controller further comprises a storage unit, which is electrically connected to and interacts with the pressure control element and the pressure sensor, and has an interface with the data processing unit for data interaction; the data processing unit having data interaction with the storage unit [Paragraph [0056]].

Regarding Claim 3, Walls discloses that the detection device further comprises an electrical interface electrically connected to the controller, wherein the pressure switch transmits a switching action signal of the pressure switch to the controller via the electrical interface [Paragraph [0056]].

Regarding Claims 5 and 12, Walls discloses that, in the detected value acquisition step, the data processing unit acquires a detected upper switching value R1 and a pressurization rate V1i at the time of state switching of the pressure switch or acquires a detected lower switching value F1 and a depressurization rate V2i at the time of state switching of the pressure switch via the pressure sensor, in a way that ensure the pressurization rate or depressurization rate at the time of state switching of the pressure sensor is smaller than the pressurization rate V1(i-1) or depressurization rate V2(i-1) in the last time of state switching of the pressure switch [Paragraph [0033] – “In its preferred mode of operation, a system implementing the invention provides a water pressure feedback and control structure that operates the air compressor to expand the air bladder to a preset upper pressure limit, turns the air compressor off until the pressure decreases to a preset lower pressure limit, and then turns the air compressor on again. This duty cycle is repeated, maintaining water pressure within the preset range.”].

	Regarding Claims 13, 26, and 27, although not taught by Walls and Lamego, the selected accuracy for specified value d amounts to an obvious design choice for one 

	Regarding Claims 14, 28, and 29, Walls discloses that, in the detected value acquisition step, the pressurization rate or depressurization rate is decreased from the pressurization rate V1(i-1) or depressurization rate V2(i-1) in the last time of state switching of the pressure switch, a rate adjustment value is added to the decreased pressurization rate or depressurization rate, and the resultant pressurization rate or depressurization rate is used to change the pressure in the pipeline [Paragraph [0033] – “In its preferred mode of operation, a system implementing the invention provides a water pressure feedback and control structure that operates the air compressor to expand the air bladder to a preset upper pressure limit, turns the air compressor off until the pressure decreases to a preset lower pressure limit, and then turns the air compressor on again. This duty cycle is repeated, maintaining water pressure within the preset range.”].

Regarding Claims 15, 30, and 31, Walls discloses that, in the detected value acquisition step, the rate adjustment value is decreased as the pressure value in the pressure pipeline is closer to the detected upper switching value (including the initial upper switching value) or the detected lower switching value (including the initial lower switching value) that was acquired in the last time [Paragraph [0033] – “In its preferred mode of operation, a system implementing the invention provides a water pressure feedback and control structure that operates the air compressor to expand the air bladder to a preset upper pressure limit, turns the air compressor off until the pressure decreases to a preset lower pressure limit, and then turns the air compressor on again. This duty cycle is repeated, maintaining water pressure within the preset range.”].

Regarding Claims 19, 38, and 39, Walls fails to disclose that in the initial value acquisition step, the pressure in the pressure pipeline changes at a high pressurization rate or depressurization rate, until ON-OFF state switching of the pressure switch is detected; at that point, the pressure value at the time of state switching of the pressure switch is acquired as an initial upper switching value Ri or initial lower switching value Fi, and the pressurization rate or depressurization rate at the time of state switching of the pressure switch is taken as the initial pressurization rate V1i or initial depressurization rate V2i.  However, Walls does teach that the type of system is used to establish the operating limits [See Paragraph [0033]].  It would have been obvious to establish the operating limits for a system based on its measured use because doing so would have been reflective of the actual operating parameters for that system.

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walls (US 20120211103 A1), Lamego (US 20130041591 A1), Priori et al. (US 20150066430 A1)[hereinafter “Priori”], and Gilson et al. (US 20150327060 A1)[hereinafter “Gilson”].
	Regarding Claim 4, Walls fails to disclose that the detection device further comprises an external device connected to the controller via the electrical interface, wherein the electrical interface is an integrated component that has different interfaces, including a digital signal interface, a USB interface, a serial interface, a wireless Paragraph [0031]].  It would have been obvious to use a conventional computer with such types of communication interfaces in combination with the system of Walls because doing so would have allowed for the operation of numerous systems using a single computer.

	Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walls (US 20120211103 A1), Lamego (US 20130041591 A1), Priori et al. (US 20150066430 A1)[hereinafter “Priori”], and Wenzel et al. (US 4836213 A)[hereinafter “Wenzel”].
Regarding Claim 6, Walls fails to disclose an estimated value acquisition step after the detected value acquisition step, wherein, in the estimated value acquisition step, the data processing unit performs fitting estimation for the detected upper switching values (including the initial upper switching value) or the detected lower switching values (including the initial lower switching value) that were acquired in the last two or more times, and acquires an estimated upper switching value Rr or estimated lower switching value Fr of the pressure switch, where r = 1,2,3....  However, Wenzel teaches performing a fitting estimation for pressure values [See Fig. 6 and related text].  It would have been obvious to perform such a curve fitting of pressure measurements in order to minimize the effects of measurement noise when performing the system control.

Claims 7 and 11, Wenzel discloses that the curve fitting is a polynomial fitting method based on least square [See Fig. 6 and related text].  It would have been obvious to perform such a curve fitting of pressure measurements in order to minimize the effects of measurement noise when performing the system control.  Doing so in combination with the system of Walls would disclose that a corresponding estimated switching value when the pressurization rate or depressurization rate of zero is taken as the estimated upper switching value or estimated lower switching value [See PMAX of Fig. 6 of Wenzel].

Regarding Claim 8, Walls disclose that in the judgment step, the difference between a maximum value and a minimum value between/among the estimated upper switching values or estimated lower switching values acquired in the last two or more times is compared with a specified value d, and the process returns to the detected value acquisition step if the difference is greater than or equal to the specified value d; or the estimated upper switching value or the estimated lower switching value acquired in the last time is taken as the upper switching value or lower switching value of the pressure switch, if the difference is smaller than the specified value d [Paragraph [0033] – “a system implementing the invention provides a water pressure feedback and control structure that operates the air compressor to expand the air bladder to a preset upper pressure limit”].

Allowable Subject Matter
Claims 16-18 and 32-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865